Citation Nr: 0710955	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for right knee, status 
post-total knee replacement, currently rated 30 percent 
disabling.

2.  Entitlement to an increased rating for left knee, status 
post-total knee replacement, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1972 to December 
1982 and from January to July 1991.

This appeal is from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office.

The veteran testified in a videoconference hearing before the 
undersigned in May 2006.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran testified that both of his knees are worse since 
his last VA compensation examination in April 2004, and he is 
more disabled now than he was then.  He stated that in April 
2004 he used neither knee braces nor a cane, and now he uses 
both.  This testimony triggers VA's duty to afford the 
veteran a contemporaneous examination.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Any recent VA treatment records should 
also be obtained.

Additionally, the veteran's testimony described the specific 
occupational and economic consequences of his knee 
disabilities.  Transcript at 4.  The November 2004 statement 
of the case (SOC) included the regulation on extraschedular 
rating, 38 C.F.R. § 3.321(b)(1), without discussion of why 
the veteran's case was not submitted for extraschedular 
consideration.  See VAOPGCPREC 6-96.  The veteran's testimony 
about the interference with his employment of his knee 
disabilities warrants consideration whether to submit his 
case for extra-schedular consideration and a statement in a 
supplemental statement of the case of the reasons for the 
determination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his knees 
from the Colorado Springs and Denver VA 
treatment facilities, dated since May 
2006.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current status of his post-total knee 
replacement.  Provide the examiner with 
the claims file for review.  The examiner 
is to obtain any studies necessary to 
complete the examination.

The examiner should identify all residuals 
attributable to the veteran's service-
connected post-total knee replacement of 
the right and left knees.

The examiner should report the range of 
motion measurements for the right and left 
knees, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right and 
left knees are used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should state whether there is 
any evidence of ankylosis, or recurrent 
subluxation or lateral instability of the 
right or left knee, and if so, to what 
extent.

The examiner should make a finding as to 
whether there is objective evidence of 
severe painful motion or weakness of 
either extremity.  

The examiner should also indicate whether 
there is any nonunion with loose motion, 
requiring a brace.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Readjudicate the claims at issue, 
including a determination of whether to 
submit the claim for extraschedular 
rating.  See 38 C.F.R. § 3.321.  If either 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


